        Case 17-22148         Doc 48      Filed 01/22/20 Entered 01/22/20 16:30:43                 Desc Main
                                             Document Page 1 of 1

                                    United States Bankruptcy Court
                              Northern District of Illinois, Eastern Division
IN RE: Laura Jean Schweitzer-Tobolaski                     )             Chapter 13
                                                           )             Case No. 17 B 22148
          Debtor(s)                                        )             Judge A. Benjamin Goldgar

                                   Notice of Motion/Certificate of Service

      Laura Jean Schweitzer-Tobolaski                                   Debtor Attorney: Sulaiman Law Group Ltd
      P O Box 273                                                       via Clerk's ECF noticing procedures
      La Grange, IL 60525


                                                                        >   Dirksen Federal Building
On February 04, 2020 at 10:00AM, I will appear at the location          >   219 South Dearborn
listed to the right, and present this motion, a copy which is hereby    >   Courtroom 642
served upon you.                                                        >   Chicago, IL 60604

I certify under penalty of perjury that this office caused a copy of    /s/ MARILYN O. MARSHALL
this notice to be delivered to the persons named above by U.S.          MARILYN O. MARSHALL, TRUSTEE
mail or by the methods indicated on or before Thursday, January
23, 2020.
                               Motion to Dismiss Case for Material Default
Comes now Marilyn O. Marshall, Standing Trustee, pursuant to 11 U.S. C. §1307(c)(6), and respectfully states the
following:

 1.   This is a core proceeding under 28 U.S.C. §157.
 2.   Debtor filed for Chapter 13 relief on July 25, 2017.
 3.   This case was confirmed on January 23, 2018, for a total of 60 months with plan payments of $404.00.
 4.   As of the filing of this motion, 30 months have expired since this case was filed.
 5.   The plan is in material default as it cannot complete at the proposed terms.
 6.   The balance on this case is approximately $15,673.54 and at the current rate, the plan will not complete for
      another 39 months.


WHEREFORE, the Trustee prays that the Court enter an order dismissing this case, and grant any such other
relief as it may deem proper.

Office of the Chapter 13 Trustee                                        /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                      MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
